Name: 2003/276/CFSP: Council Decision 2003/276/CFSP of 14 April 2003 concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to the destruction of ammunition for small arms and light weapons in Albania
 Type: Decision
 Subject Matter: defence;  cooperation policy;  international security;  economic policy;  Europe
 Date Published: 2003-04-17

 17.4.2003 EN Official Journal of the European Union L 99/60 COUNCIL DECISION 2003/276/CFSP of 14 April 2003 concerning the implementation of Joint Action 2002/589/CFSP with a view to a European Union contribution to the destruction of ammunition for small arms and light weapons in Albania THE COUNCIL OF THE EUROPEAN UNION, Having regard to Joint Action 2002/589/CFSP of 12 July 2002 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons and repealing Joint Action 1999/34/CFSP (1), and in particular Article 6 thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) In Common Position 97/357/CFSP of 2 June 1997 on Albania (2) the European Union expressed its intention to help Albania to promote the democratic process, the return to political stability and internal security. The excessive and uncontrolled accumulation and spread of small arms and light weapons (SALW) and their ammunition poses a threat to peace and security and reduces the prospects for sustainable development; this is acutely the case in Albania. (2) In pursuing the objectives set out in Article 1 of Joint Action 2002/589/CFSP, the European Union envisages operating within the relevant international fora and in a regional context, as appropriate, to render assistance through international organisations, programmes and agencies as well as regional arrangements. (3) The Albanian Ministry of Defence has identified a large amount of SALW ammunition, surplus to their requirements or recovered from the public. Much of the ammunition is incorrectly packaged and stored in inappropriate locations and conditions. (4) The NATO Maintenance and Supply Agency (NAMSA), under the terms of the Partnership for Peace Trust Fund, is managing a project aimed at the consolidation and demilitarisation of surplus SALW ammunition, amounting to a total of 11 665 tonnes, during a period of four years. (5) The Commission has agreed to be entrusted with the implementation of this Decision. (6) The European Union therefore intends to offer financial assistance to the NAMSA project in accordance with Title II of Joint Action 2002/589/CFSP. (7) The Commission will ensure an adequate visibility of the contribution of the EU to the project, including by appropriate measures taken by NAMSA, HAS DECIDED AS FOLLOWS: Article 1 1. The European Union shall contribute to the destruction of surplus SALW ammunition in Albania. 2. For this purpose, the European Union shall provide financial support to the NAMSA project aimed at the consolidation and demilitarisation of surplus SALW ammunition. 3. The Commission shall be entrusted with the implementation of this Decision. To that end, the Commission shall conclude a financing agreement with NAMSA on the conditions for use of the European Union contribution, which will take the form of a grant. Amongst other things, this grant will be used to cover, over a period of 12 months, salaries, travel expenses, supplies and equipment necessary for the destruction of surplus SALW ammunition in Albania. The financing agreement will stipulate that NAMSA shall ensure visibility of the European Union contribution to the project, appropriate to its size. Article 2 1. The financial reference amount for the purpose referred to in Article 1 shall be EUR 820 000. 2. The management of the expenditure financed by the amount specified in paragraph 1 shall be subject to the Community procedures and rules applicable to the general budget of the European Union. Article 3 The Commission shall submit regular reports on the implementation of this Decision to the relevant Council bodies, in accordance with Article 9(1) of the Joint Action 2002/589/CFSP. This information will in particular be based on regular reports to be provided by NAMSA under its contractual relationship with the Commission, as stipulated in Article 1. Article 4 1. This Decision shall take effect on the date of its adoption. It shall expire twelve months after the financing agreement between the Commission and NAMSA has been concluded. 2. This Decision shall be reviewed ten months after the date of its adoption. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 14 April 2003. For the Council The President A. GIANNITSIS (1) OJ L 191, 19.7.2002, p. 1. (2) OJ L 153, 11.6.1997, p. 4.